Case 20-21593-jrs   Doc 17   Filed 12/08/20 Entered 12/09/20 11:50:40   Desc Main
                             Document     Page 1 of 10
Case 20-21593-jrs   Doc 17   Filed 12/08/20 Entered 12/09/20 11:50:40   Desc Main
                             Document     Page 2 of 10
Case 20-21593-jrs   Doc 17   Filed 12/08/20 Entered 12/09/20 11:50:40   Desc Main
                             Document     Page 3 of 10
Case 20-21593-jrs   Doc 17   Filed 12/08/20 Entered 12/09/20 11:50:40   Desc Main
                             Document     Page 4 of 10
Case 20-21593-jrs   Doc 17   Filed 12/08/20 Entered 12/09/20 11:50:40   Desc Main
                             Document     Page 5 of 10
Case 20-21593-jrs   Doc 17   Filed 12/08/20 Entered 12/09/20 11:50:40   Desc Main
                             Document     Page 6 of 10
Case 20-21593-jrs   Doc 17   Filed 12/08/20 Entered 12/09/20 11:50:40   Desc Main
                             Document     Page 7 of 10
Case 20-21593-jrs   Doc 17   Filed 12/08/20 Entered 12/09/20 11:50:40   Desc Main
                             Document     Page 8 of 10
Case 20-21593-jrs   Doc 17   Filed 12/08/20 Entered 12/09/20 11:50:40   Desc Main
                             Document     Page 9 of 10
Case 20-21593-jrs   Doc 17    Filed 12/08/20 Entered 12/09/20 11:50:40   Desc Main
                             Document      Page 10 of 10
